Case 1:18-cv-11970-ECR-AMD Document 277-11 Filed 05/24/21 Page 1 of 3 PageID: 4993




                          EXHIBIT J
    Case 1:18-cv-11970-ECR-AMD Document 277-11 Filed 05/24/21 Page 2 of 3 PageID: 4994


Clendening, Eric

From:                                Clendening, Eric <Eric.Clendening@flastergreenberg.com>
Sent:                                Tuesday, December 8, 2020 5:46 PM
To:                                  Wolek, Adam; Wagner, William
Cc:                                  Goodkind, Ken
Subject:                             HomeSource Financial Documents - ATTORNEYS EYES ONLY
Attachments:                         HomeSource 15115 - ATTORNEYS EYES ONLY.XLSX; HomeSource 15114 - ATTORNEYS
                                     EYES ONLY.XLSX


Adam and Bill,

We have attached two documents that are designed ATTORNEYS EYES ONLY and Bates labeled HomeSource 15114 and
HomeSource 15115. Please note that these documents are AEO, but we are unable to Bates label the files directly like
with PDFs, so the “AEO” designation is provided in the file name.

HomeSource 15114 provides HomeSource’s profits and losses from 2017 to October 31, 2020.

HomeSource 15115 contains three tabs. The first tab shows three different projections of lost/forecasted revenues as a
result of the defendants’ misconduct from January 2018 to June 2020. The first projection shows only the revenue lost
from the remaining ADC dealers. The second projection shows the revenue lost from the remaining ADC dealers and the
anticipated penetration of other NECO dealers. The third projection shows the revenue lost from the remaining ADC
dealers, the anticipated penetration of NECO, and the anticipated penetration of Nationwide’s non-NECO market
share. In the charts to the right of these figures, the blue lines show the actual result, while the orange lines
represented the projected result but for defendants’ conduct.

The second tab shows HomeSource’s growth from January 2018 to June 2020. It shows when new customers signed up
for services, and which services they added. It also provides a further breakdown by price and quantity.

The third tab shows the customers lost as a result of defendants’ misconduct.

These projections were prepared by our clients to quantify their damages and do not constitute an expert report. The
deadline for expert discovery is not until May 2021, and we reserve the right to amend this information as additional
damages are accrued/calculated.

Finally, HomeSource will not be producing tax returns or bank statements, as those documents bear no relevance on the
claims/damages at issue and represent an improper attempt to harass our clients by prying into irrelevant financial
documents.

Sincerely,

Eric R. Clendening
Flaster Greenberg PC
1810 Chapel Ave. West, Cherry Hill, NJ 08002
Tel: 856.382.2210 · eric.clendening@flastergreenberg.com

Philadelphia Office: 1835 Market St., Suite 1050, Philadelphia, PA 19103

Website | Offices | Bio | vCard | LinkedIn | Twitter | Facebook | Blogs

Named One of the Best Places to Work in New Jersey by NJBiz
                                                                 1
    Case 1:18-cv-11970-ECR-AMD Document 277-11 Filed 05/24/21 Page 3 of 3 PageID: 4995

NOTICE: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended for
transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please delete it from your
system without copying it, and notify the sender by reply e-mail or by calling the sender, so that our address record can be corrected.




                                                                          2
